Exhibit 10.9

Execution Version

FIRST AMENDMENT

to

Development Agreement

November 9, 2017

This First Amendment (this “First Amendment”) to the Development Agreement by
and among Hunt Transmission Services, L.L.C. (“Hunt”), Sharyland Utilities, L.P.
(“Sharyland”), InfraREIT Partners, LP (the “Operating Partnership”), InfraREIT,
Inc. (the “REIT” and, together with the Operating Partnership and all direct and
indirect subsidiaries of the REIT, “InfraREIT”) is effective as of November 9,
2017. Hunt, Sharyland, the Operating Partnership and the REIT are sometimes
referred to in this First Amendment individually as a “Party” or collectively as
the “Parties.” Capitalized terms used herein that are not otherwise defined will
have the meanings assigned to such terms in the Development Agreement (as
defined below).

WHEREAS, the Parties previously entered into that certain Development Agreement,
dated as of January 29, 2015 (the “Development Agreement”);

WHEREAS, on or around the date hereof, pursuant to an Agreement and Plan of
Merger among Sharyland Distribution & Transmission Services, L.L.C., a
subsidiary of the REIT and the Operating Partnership (“SDTS”), Sharyland, Oncor
Electric Delivery Company LLC (“Oncor”) and certain other parties thereto, SDTS
is disposing of certain transmission and distribution assets and, in exchange
therefor, is acquiring certain transmission assets and cash from Oncor; and

WHEREAS, in connection therewith, the Parties now desire to amend the
Development Agreement as set forth herein.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties hereby
agree as follows:

1. Amendment of Development Agreement.

 

  a. The following definitions in Article I of the Development Agreement are
hereby amended and restated in their entirety as follows:

“Footprint Projects” means T&D Projects that (a) are located in the distribution
service territory of an electric distribution utility that is leasing T&D Assets
from a REIT Entity that are being used in that distribution service territory,
(b) constitute a Transmission Addition to the transmission assets owned by a
REIT Entity, (c) connect or are otherwise added to transmission lines or other
property that comprise a part of the Acquired STL Assets or (d) are Reclassified
Projects. For purposes of the definition of Footprint Projects, the distribution
service territory in part (a) of the definition and the transmission assets in
part (b) of the definition will be deemed to include (i) the Legacy Service
Territory and (ii) the distribution service territory and transmission assets of
any T&D Projects acquired by the REIT Entities after the date of this Agreement;
provided, however, that to the extent that Hunt or an Affiliate thereof is
actively developing a T&D Project in the distribution service territory of any
T&D Projects or Operating T&D Assets acquired by the REIT after the date of this
Agreement at the time of such acquisition (including any ROFO Project), the T&D
Project being actively developed by Hunt or such Affiliate will not be
characterized as a



--------------------------------------------------------------------------------

Footprint Project. For avoidance of doubt, if a REIT Entity acquires a ROFO
Project or other T&D Assets, then any such acquisition will expand the
definition of Footprint Project hereunder such that, after the related T&D
Project is acquired by a REIT Entity, Transmission Additions to any such T&D
Assets will constitute Footprint Projects.

 

  b. The following new definitions are added, in the appropriate alphabetical
order, to Article I of the Development Agreement to read as follows:

“Acquired STL Assets” means the assets acquired by SDTS in the Exchange
Transaction, together with Footprint Projects that add to, expand or alter the
Acquired STL Assets.

“Exchange Transaction” means the transaction contemplated by the Agreement and
Plan of Merger among SDTS, Sharyland, Oncor and certain other parties thereto,
pursuant to which SDTS is disposing of certain transmission and distribution
assets that are subject to lease by Sharyland and, in exchange therefor, is
acquiring certain transmission assets and cash from Oncor.

“Legacy Service Territory” means Sharyland’s distribution service territory as
in existence immediately prior to the consummation of the Exchange Transaction.

“Oncor” means Oncor Electric Delivery Company LLC.

“Reclassified Project” means any T&D Project that does not otherwise meet the
definition of Footprint Project but Hunt and the REIT jointly agree, in their
sole discretion, to classify such T&D Project as a Footprint Project based upon
such factors that the Parties deem relevant, including: (a) the expected rate
base of the T&D Project, it being understood that the Parties generally expect
that only T&D Projects with an expected rate base of less than $25 million could
constitute a Reclassified Project; (b) whether the T&D Project is physically
connected to the T&D Assets owned by a REIT Entity; and (c) whether the T&D
Project is necessary to serve distribution customers situated in either the
service territories associated with the assets owned by the REIT Entities or the
Legacy Service Territory..

2. Continuing Effect. Except as expressly amended by this First Amendment, the
provisions of the Development Agreement are and shall remain in full force and
effect.

[Signatures on Following Page]



--------------------------------------------------------------------------------

The Parties have executed this First Amendment as of the date set forth above.

 

HUNT TRANSMISSION SERVICES, L.L.C. By:   /s/ Hunter L. Hunt Name:   Hunter L.
Hunt Title:   President SHARYLAND UTILITIES, L.P. By:   /s/ Greg Wilks Name:  
Greg Wilks Title:   Chief Financial Officer INFRAREIT PARTNERS, LP   By:
InfraREIT, Inc., its general partner By:   /s/ Brant Meleski Name:   Brant
Meleski Title:   Chief Financial Officer INFRAREIT, INC. By:   /s/ Brant Meleski
Name:   Brant Meleski Title:   Chief Financial Officer

FIRST AMENDMENT TO DEVELOPMENT AGREEMENT